DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowed because the closest prior art of record fails to disclose a direct digital synthesizer (DDS), comprising: an accumulator configured to accumulate at a step size of the digital product and at a rate of a reference clock and a post-accumulator digital processing section including two or more branches configured to synthesize two or more digital waveforms from a sequence of output numbers produced by the accumulator in combination with the rest of the limitations of the base claim.  Claims 9-14 are allowed because the closest prior art of record fails to disclose a method of synthesizing a periodic waveform, comprising: accumulating at a step size of the digital product and at a rate of a low-speed reference clock to produce a sequence of accumulator output numbers; generating a first digital waveform from the sequence of accumulator output numbers, at a rate of the low-speed reference clock; adding the digital tuning word or a multiple of the digital tuning word to each number in the sequence of accumulator output numbers to produce a modified sequence of accumulator output numbers; and while the first digital waveform is being generated, generating a second digital waveform .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CASSANDRA F COX/Primary Examiner, Art Unit 2849